OFFICE OFTHEATTORNEY       GENERAL   OFTEXAS
                               AUSTIN



(ic#w.cl
    c.MANN                                         w   24, 1939
 &rrau’r
     ..I-
Eon. Sidney Lcq, Xay 24, 1939, Page 2

        w1tM.n two zill.oQ.The inspectormay then rb
        quite the driver or operator to unload lmed-
        iately such portion of the load as ma;rbe no-
        oessaryto deareasethe gross weight ot euoh
        V6hio~  t0 the         FLOSS
                       Snrirsllt     U0i@t I#peoified
        by this Act."

                 The    oourte      or Texas    have    held that the above
section conferring auttmrlty upon lioanse tutaweI&& inn-
speotors of the State Highway Depsrtmentto require MT-
ers and operators of motor vehioles to have thdr trueka
end oontents weip;hbd,does not oonfer any suoh authority
uponaonstablesandother peaoe otiloeraofthe 8tat.,
La. aeputy 8hePlff 8herlff, aounty hl&my offSoaP*
deputy ocmatableaad oounty attorney.
        ImhD (I,8ThTE (lssl) 96 9Ri(sa) 9Euj
        DesHmo xorox BEIm     Lmm    INC. T* tzopHBs,
        ET AL(l9w) 99 m (zd)lo&
          Se halo been tomb& to find addltlaoal authori-
ties onthsMttW,blItthOtUO      446#86P@fS~tO~bmO
aPe eJapl0authority ior the'propo8ltion8et iorth thePelala
                 Vo rish to eaU attent%on espsoklrj to the r4-
maPk6ofJllaga~~lnthe~lnlonaaIMtlaofotPshelDP-
krg in the aaae oilBaa to State, 8upra, arongu!&~& la
the follawingt
              .Ufhe Ia&lature ahould dasmthaautbrrc
         lty mated lo the          64 offlo~or8 unde ths
         3&u quotedln our or        o~ioa to be too
         rertrlotlvoend aanolub that the righti oonfe~~%d
         m add offioer ahaal.6 .be extendad to pea90 Of-
         floengenerally thaDth4 Ia&ie&tUro~          10
         prorid.;but until the Zwr a8 nm nfttar     i8
         ohaaged, wethtiktba moreroaamable owirtrrro-
         tiar Is wmtplflosdupaa.lt                     in ourorlglnIaopin-
         icm thciti8,thrtthm Leglalkturepropoaedto
         limit tha rIght8 therein eonfmred upon the of-
         fioera named as being eepeoially equip&d aitd
         trained to properly do the tblnb;stherein authe
         isad.'
          B vicar of the above holding, the
en aounty twfflo oSS%aers in hrtiole 6099,
Bon. Sidney Me, Eay 24, 1939, Page 9

not:.tcdCivil St&&es, as amended * to enforce the
tfghway laws of t&is state regulatl\gthe uee of the
public hi&ways by motor vel~loles', oammt be extended
to include the authority to neigh loaded vehicles when
they heve ronson to believe th:)tthe gross weigt of
such v~hlalx3slsunlawiul.
          It Is our ~pinim that a oounty trafrla offl-
cer etnployadunder artiole 6099, supra, does not possess
a logal right to neigh trucks for purposes of aseertain-
In6 whether they kdereloaded in exoesa or 7,003 pound8
in violation of Artiols 827a, Vernaa*6 AaaotatadW
cods.
          Trusting thattheabovdfullysnsw~~yourin-
p;iiPy,we aP0